Title: To John Adams from Anthony Mylius, 29 September 1780
From: Mylius, Anthony
To: Adams, John


      
       
        September 29th 1780
       
      
      Mr. Mylius’s Compliments to the Honourable Sir Adams, Whereas Mr. van Blomberg is out of the City and doth not returns before Munday next coming, and hath ordered his Clerk to bring any word which might come from You Sir to me, So I did take the Liberty to open your Billet for Mr. van Blomberg and Saw thereby that you desired another Evenings Conversation in Company only with me,for which Honour I am much obliged to You, whereupon I can Say that I think it will be next Tuesday Evening the time nearer to be appointed.
     